Citation Nr: 1503178	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  14-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for dementia as secondary to service connected post traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served in active duty from February 1951 to November 1952.  He died in December 2011.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011 by the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, which denied the deceased Veteran's service connection claim for dementia as secondary to his service connected PTSD.  

The Board notes that in January 2011, the RO found that the Veteran was not competent to handle the disbursement of funds.  The Veteran's spouse was subsequently appointed as his fiduciary.  

For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C.A. § 5121A, which permits an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  In this case, the record reflects that in October 2012, the RO determined the Appellant was the surviving spouse of the Veteran, and that she was a proper person to be substituted as claimant in the Veteran's claims for VA benefits, which were pending at the time of his death.  The Board will address the merits of the appellate claim with the Appellant as the substituted party.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  Both Virtual VA and VBMS contain duplicative or non-relevant documents with respect to this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, a remand is necessary ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The appellant relies on two medical articles in arguing for a causative connection between the Veteran's dementia and his service connected PTSD - a June 2010 medical article titled "Posttraumatic Stress Disorder and Risk of Dementia Among US Veterans" by Kristine Yaffe et al. in the Archives of General Psychiatry and a September 2010 article titled "Greater Prevalence and Incidence of Dementia in Older Veterans with Posttraumatic Stress Disorder" by Salah U. Qureshi et al. in the Journal of the American Geriatrics Society.

In a February 2011 VA addendum etiological opinion, it was concluded that he could not resolve whether the Veteran's dementia was caused by his service connected PTSD without resorting to speculation.  The examiner stated "whether or not the Veteran's PTSD caused or exacerbated his dementia is open to much question and debate" because the evidence of a causal link are tenuous.  The examiner noted that some psychiatric disorders affect cognitive functioning (i.e. depression impaired concentration and resulted in short term memory loss similar to mild dementia; in times past, schizophrenia causing severe distortions and perception in cognitive functioning led it to be called "dementia praecox" - premature dementia; and some recent studies showed possible correlation between the presence of PTSD and dementia).  The examiner stated that even though recent studies suggest there may be a relational mechanism between PTSD and dementia, he was not sure what the mechanism would be.

The Board does not find the above opinion sufficient to permit appellate review to proceed.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The physician here based the opinion on his lack of knowledge of what relational mechanism exists between dementia and PTSD.  He failed to state whether this limited medical knowledge was specific to him or to the greater psychiatric/psychological medical community.  Nor did he provide a rationale for his opinion as to why he would have to resort to speculation in providing the requested etiological opinion.

Without further clarification, the Board is without medical expertise to determine whether the Veteran's dementia was caused by or aggravated by his service connected PTSD.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, an addendum VA medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

CONTINUED ON THE NEXT PAGE

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum etiological medical opinion by a psychiatrist or a licensed clinical psychologist for the Veteran's dementia. 

Based on a full review of the record, to include the Veteran's and appellant's lay statements regarding the  incurrence and symptomatology of dementia and their reliance on the two medical articles by Yaffe et al. and Qureshi et al., please offer comments and an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's dementia was proximately due to or aggravated (beyond a natural progression) by his PTSD.

The claims folder must be provided to the clinician for review.  It should be stated in the addendum opinion that the claims folder has been reviewed.

In providing this opinion, the clinician must acknowledge and discuss the medical journal articles relied on by the appellant.  All opinions must be supported by a clear rationale, with a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the clinician should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

2. After completing the above, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

